Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This Application is a DIV of US patent application 15/685, 580, filed on 08/24/2017, which was a Non-provisional Application of Provisional Application 62/131,644, filed 03/11/2015.
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-3, drawn to a zinc finger nuclease (polypeptide) that cleaves a T cell receptor constant region gene (TRAC) gene, the zinc finger nuclease comprising a first zinc finger nuclease comprising an ELD engineered FokI cleavage domain and a first zinc finger DNA-binding domain that binds to a target site in the TRAC gene and a second zinc finger nuclease comprising a KKR FokI cleavage domain and a second zinc finger DNA-binding domain, the first and second zinc finger DNA-binding domains comprising wherein (i) at least one of the ELD or KKR FokI cleavage domains further comprises a mutation in the FokI cleavage domain selected from the group consisting of: K393S, K394S, R398S, K400S, K402S, R416S, R422S, K427S, K434S, R439S, K441S, R447S, K448S, K469S, R487S, R495S, K497S, K506S, K516S, K525S, K529S, R534S, K559S, R569S, and R570S, numbered relative to wild-type FokI; and/or (ii) at least one of the first and second zinc finger DNA-binding domains comprises one or more mutations in amino acid residues (-5), (-9) and/or (-14), numbered relative to the start of the alpha helix region,  Classified in CPC C12N 9/22.
s 4-5, 8, 9-11, and 12-13, drawn to one or more polynucleotides (DNA) encoding the zinc finger nuclease according to claim 3, and an isolated host cell comprising said polynucleotide, and a composition comprising the first and second polynucleotide of claim 4, Classified in CPC C12N 15/62.
III.	Claims 6-7, drawn to a method for cleaving a TCR alpha (TRAC) gene in a mammalian cell, the method comprising: expressing the one or more polynucleotides according to claim 4 in a cell, wherein the zinc finger nuclease is expressed in the cell and site-specifically cleaves to a nucleotide sequence in the TRAC gene, classified in CPC C12N 9/14.
	For each of inventions 1-III above, restriction (species election) to one of the following is also required under 35 USC121. Therefore, election is required of one of inventions I-III and one of the species of mutations recited in claim 1 as species.
The inventions are distinct, each from the other because of the following reasons:
2.	The nucleic acid molecule and host cell of Group II and the proteins of Group I, are each comprise a chemically unrelated structure capable of separate manufacture, use and effect. The nucleic acid molecules of Group II comprise unrelated nucleic acid sequences and the proteins of Group I comprise unrelated amino acid sequences. The nucleic acid molecule has other utility besides encoding proteins such as hybridization or probe preparation, and the proteins can be made by another method such as isolation from natural sources or chemical synthesis and the proteins have other utility besides acting as an antigen to induce the antibodies.
3.	Inventions II and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product 
5.	 Inventions polypeptides of Group I are unrelated to the method of Groups III as they are neither used nor made by the method of Group III.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is required under 35 U.S.C. 121 and 372 to elect a single disclosed species from claim 1 among the mutations for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of Process claims that depend from or otherwise include all the imitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  	Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and 	Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Applicant is advised the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes and Protein Crystallography)
Office Rm. REM5A49 & Mailbox- REM3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656